Exhibit 10.4




Warrant No. 2012-001




OMNITEK ENGINEERING CORP.




Warrant for the Purchase of 5,000

Shares of Common Stock




This Warrant Will Be Void
After 5:00 P.M. Pacific Standard Time
On February 14, 2017

 

_____________________________________




THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE
SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION
THEREOF UNDER SUCH ACT OR PURSUANT TO RULE 144 OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE CORPORATION AND ITS COUNSEL, THAT SUCH
REGISTRATION IS NOT REQUIRED.




_____________________________________




THIS WARRANT (this “Warrant”) certifies that, for value received, Chachas Land
Co., Inc., or its registered assigns (the “Holder” or “Holders”), shall be
entitled at any time on or before 5:00 p.m. Pacific Standard Time on February
14, 2017 (the Expiration Date”), to subscribe for, purchase, and receive Five
Thousand (5,000) shares (the “Shares”) of fully paid and nonassessable common
stock, no par value (the “Common Stock”) of Omnitek Engineering Corp., a
California corporation (the “Company”), at an exercise price of two dollars and
68/100 cents ($2.68) per share (the “Exercise Price”).  The number of Shares to
be received on exercise of this Warrant and the Exercise Price may be adjusted
on the occurrence of certain events as described herein. If the rights
represented hereby are not exercised by the Expiration Date this Warrant shall
automatically become void and of no further force or effect, and all rights
represented hereby shall cease and expire.




1.

Method of Exercise. Holder may exercise this Warrant by delivering a duly
executed Notice of Exercise in substantially the form attached hereto to the
principal office of the Company.  Unless Holder is exercising the Conversion
Right set forth in Section 2, Holder shall also deliver to the Company a check
for the aggregate Warrant Price for the Shares being purchased.




2.

Conversion Right.  In lieu of exercising this Warrant as specified in Section 1,
Holder may from time to time convert this Warrant, in whole or in part, into a
number of Shares determined by dividing (a) the aggregate fair market value of
the Shares or other securities otherwise issuable upon exercise of this Warrant
minus the aggregate Warrant Price of such Shares by (b) the fair market value of
one Share. The fair market value of the Shares shall be determined pursuant
Section 3.




3.

Fair Market Value.  If the Shares are traded in a public market, the fair market
value of the Shares shall be the average of the closing bid and ask price of the
Shares reported for the business day immediately before Holder delivers its
Notice of Exercise to the Company.  It the Shares are not traded in a public
market, the Board of Directors of the Company shall determine fair market value
in its reasonable good faith judgment. The foregoing notwithstanding, if Holder
advises the Board of Directors in writing that Holder disagrees with such
determination, then the Company and Holder shall promptly agree upon a reputable
investment banking firm to undertake such valuation. If the valuation of such
investment banking firm is greater than that determined by the Board of
Directors, then all fees and expenses of such investment banking firm shall be
paid by the Company.  In all other circumstances, such fees and expenses shall
be paid by Holder.





--------------------------------------------------------------------------------



4.

Delivery of Certificate and Rights as a shareholder.  The Holder shall have the
rights of a shareholder only with respect to Shares fully paid for by the Holder
under this Warrant. On the exercise of all or any portion of this Warrant in the
manner provided above, the Holder exercising the same shall be deemed to have
become a Holder of record of the Shares as to which this Warrant is exercised
for all purposes, and certificates for the securities so purchased shall be
delivered to the Holder within a reasonable time, but in no event longer than 10
days after this Warrant shall have been exercised as set forth above. If this
Warrant shall be exercised in respect to only a part of the Shares covered
hereby, the Holder shall be entitled to receive a similar Warrant of like tenor
and date covering the number of Shares with respect to which this Warrant shall
not have been exercised.




5.

Assignment of Warrants. In the event this Warrant is assigned in the manner
provided herein, the Company, upon request and upon surrender of this Warrant by
the Holder at the principal office of the Company accompanied by payment of all
transfer taxes, if any, payable in connection therewith, shall transfer this
Warrant on the books of the Company. If the assignment is in whole, the Company
shall execute and deliver a new Warrant or Warrants of like tenor to this
Warrant to the appropriate assignee expressly evidencing the right to purchase
the aggregate number of Shares purchasable hereunder; and if the assignment is
in part, the Company shall execute and deliver to the appropriate assignee a new
Warrant or Warrants of like tenor expressly evidencing the right to purchase the
portion of the aggregate number of Shares as shall be contemplated by any such
agreement, and shall concurrently execute and deliver to the Holder a new
Warrant of like tenor to this Warrant evidencing the right to purchase the
remaining portion of the Shares purchasable hereunder that have not been
transferred to the assignee.




6.

Fully Paid Shares. The Company covenants and agrees that the Shares that may be
issued on the exercise of this Warrant will, on issuance pursuant to the terms
of this Warrant, be fully paid and nonassessable, free from all taxes, liens,
and charges with respect to the issue thereof, and not issued in violation of
the preemptive or similar right of any other person. The Company further
covenants and agrees that during the period within which the rights represented
by this Warrant may be exercised, the Company will have authorized and reserved
a sufficient number of Shares of Common Stock to provide for the exercise of the
rights represented by this Warrant.




7.

Adjustment of Exercise Price and Number of Shares.




(a)

Adjustment of Exercise Price and Number of Shares. The number of Shares
purchasable on the exercise of this Warrant and the Exercise Price shall be
adjusted appropriately from time to time as follows:




(i)

In the event the Company shall declare a dividend or make any other distribution
on any capital stock of the Company payable in Common Stock, rights to purchase
Common Stock, or securities convertible into Common Stock, or shall subdivide
its outstanding shares of Common Stock into a greater number of shares or
combine such outstanding stock into a smaller number of shares, then in each
such event, the number of Shares subject to this Warrant shall be adjusted so
that the Holder shall be entitled to purchase the kind and number of Shares of
Common Stock or other securities of the Company that it would have owned or have
been entitled to receive after the happening of any of the events described
above, had such Warrant been exercised immediately prior to the happening of
such event or any record date with respect thereto; an adjustment made pursuant
to this subsection (a) shall become effective immediately after the effective
date of such event retroactive to the record date for such event.




(ii)

No adjustment in the number of Shares purchasable hereunder shall be required
unless such adjustment would require an increase or decrease of at least 1% in
the number of Shares purchasable on the exercise of this Warrant; provided,
however, that any adjustments that by reason of this subsection (a) are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment.




(iii)

Whenever the number of Shares purchasable on the exercise of this Warrant is
adjusted, as herein provided, the Exercise Price payable on exercise shall be
adjusted by multiplying the Exercise Price immediately prior to such adjustment
by a fraction, the numerator of which shall be the number of Shares purchasable
on the exercise of this Warrant immediately prior to such adjustment and the
denominator of which shall be the number of Shares so purchasable immediately
thereafter.





2




--------------------------------------------------------------------------------




(iv)

Whenever the number of Shares purchasable on the exercise of this Warrant or the
Exercise Price of such Shares is adjusted, as herein provided, the Company shall
cause to be promptly mailed by first class mail, postage prepaid, to the Holder
of this Warrant notice of such adjustment or adjustments and shall deliver a
resolution of the board of directors of the Company setting forth the number of
Shares purchasable on the exercise of this Warrant and the Exercise Price of
such Shares after such adjustment, setting forth a brief statement of the facts
requiring such adjustment, together with the computation by which such
adjustment was made. Such resolution, in the absence of manifest error, shall be
conclusive evidence of the correctness of adjustment.




(v)

All such adjustments shall be made by the board of directors of the Company,
which shall be binding on the Holder in the absence of demonstrable error.




(b)

No Adjustment in Certain Cases. No adjustments shall be made in connection with:




(i)

the issuance of any Shares on the exercise of this Warrant;




(ii)

the conversion of shares of Preferred Stock;




(iii)

the exercise or conversion of any rights, options, warrants, or convertible
securities containing the right to purchase or acquire Common Stock;




(iv)

the issuance of additional Shares or other securities on account of the
anti-dilution provisions contained in or relating to this Warrant or any other
option, warrant, or right to acquire Common Stock;




(v)

the purchase or other acquisition by the Company of any shares of Common Stock,
evidences of its indebtedness or assets, or rights, options, warrants, or
convertible securities containing the right to subscribe for or purchase Common
Stock; or




(vi)

the sale or issuance by the Company of any shares of Common Stock, evidences of
its indebtedness or assets, or rights, options, warrants, or convertible
securities containing the right to subscribe for or purchase Common Stock or
other securities pursuant to options, warrants, or other rights to acquire
Common Stock or other securities.




8.

Notice of Certain Events.  In the event of:




(a)

any taking by the Company of a record of the holders of any class of securities
of the Company for the purpose of determining the holders thereof who are
entitled to receive any dividends or other distribution, or any right to
subscribe for, purchase, or otherwise acquire any shares of stock of any class
or any other securities or property, or to receive any other rights;




(b)

any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company, or any transfer of all or
substantially all of the assets of the Company to any other person, or any
consolidation, share exchange, or merger involving the Company; or




(c)

any voluntary or involuntary dissolution, liquidation, or winding up of the
Company, the Company will mail to the Holder(s) of this Warrant, at least 20
days prior to the earliest date specified therein, a notice specifying the date
on which any such record is to be taken for the purpose of such dividend,
distribution, or right; the amount and character of such dividend, distribution,
or right; or the date on which any such reorganization, reclassification,
transfer, consolidation, share exchange, merger, dissolution, liquidation, or
winding up of the Company will occur and the terms and conditions of such
transaction or event.





3




--------------------------------------------------------------------------------



9.

Limitation of Transfer. Subject to the restrictions set forth in paragraph 10
hereof, this Warrant is transferable at the offices of the Company. On such
transfer, every Holder hereof agrees that the Company may deem and treat the
registered Holder(s) of this Warrant as the true and lawful owner(s) thereof for
all purposes, and the Company shall not be affected by any notice to the
contrary.




10.

Disposition of Warrants or Shares. Each registered owner of this Warrant, by
acceptance hereof, agrees for itself and any subsequent owner(s) that, before
any disposition is made of any Warrants or Shares of Common Stock, the owner(s)
shall give written notice to the Company describing briefly the manner of any
such proposed disposition. No such disposition shall be made unless and until:




(a)

the Company has received written assurances from the proposed transferee
confirming a factual basis for relying on exemptions from registration under
applicable federal and state securities laws for such transfer or an opinion
from counsel for the Holder(s) of the Warrants or Shares stating that no
registration under the Securities Act or applicable state statute is required
with respect to such disposition; or




(b)

a registration statement under the Securities Act has been filed by the Company
and declared effective by the Securities and Exchange Commission (the
“Commission”) covering such proposed disposition and the disposition has been
registered or qualified, or is exempt therefrom, under the state having
jurisdiction over such disposition.




11.

Restricted Securities. The Holder acknowledges that this Warrant is, and that
the Shares issuable on exercise hereof will be, “restricted securities” as that
term is defined in Rule 144 promulgated under the Securities Act.  Accordingly,
this Warrant must be taken for investment and held indefinitely and may not be
exercised or converted unless subsequently registered under the Securities Act
and/or comparable state securities laws or unless an exemption from such
registration is available. Likewise, any Shares issued on exercise of this
Warrant must be taken for investment and held indefinitely and may not be resold
unless such resale is registered under the Securities Act and/or comparable
state securities laws or unless an exemption from such registration is
available. A legend to the foregoing effect shall be placed conspicuously on the
face of all certificates for Shares issuable on exercise of this Warrant.




12.

Piggyback Registration Rights.  If the Company proposes to register any security
under the Securities Act on any registration form (otherwise than for the
registration of securities to be offered and sold pursuant to (a) an employee
 benefit plan, (b) a dividend or interest reinvestment plan, (c) other similar
plans or (d) reclassifications of securities, mergers, consolidations and
acquisitions of assets on Form S-4 or any successor thereto) prescribed by the
Commission permitting a secondary offering or distribution, the Company shall
promptly give to the Holders written notice of such proposal which shall
describe in detail the proposed registration and distribution (including those
jurisdictions where registration or qualification under the securities or blue
sky laws is intended) and, upon the written request of any Holder given within
15 days after the date of any such notice, proceed to include in such
registration such shares of underlying the Warrant as have been requested by any
such Holder to be included in such registration; provided, however, that the
Company shall not be required to give such notice to the Holder of a Warrant if
the Warrant is not exercisable prior to the anticipated effective date of the
registration.  The Company shall in each instance use its reasonable best
efforts to cause any underlying common stock (the Holders of which shall have so
requested registration thereof) to be registered under the Act and qualified
under the securities or blue sky laws of any jurisdiction requested by a
prospective seller, all to the extent necessary to permit the sale or other
disposition thereof (in the manner stated in such request) by a prospective
seller of the securities so registered.





4




--------------------------------------------------------------------------------

If the registration of which the Company gives notices is for a registered
public offering involving an underwriting, the Company shall so advise the
Holders as a part of the written notice given pursuant to this section. In such
event, the right of any Holder to registration pursuant to this section shall be
conditioned upon such holder's participation in such underwriting and the
inclusion of such Holder's underlying common stock in the underwriting, to the
extent requested, to the extent provided herein. All Holders proposing to
distribute their securities through such underwriting shall (together with the
Company and the other holders distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
managing underwriter selected for such underwriting by the Company.
Notwithstanding any other provision of this section, if the managing underwriter
determines and advises the Company in writing that, in its opinion, the
inclusion of the underlying common stock with the securities being registered by
the Company and other shares of prospective sellers would materially adversely
affect the distribution of all such securities, then the managing underwriter
may limit the number of shares of underlying common stock and other prospective
sellers to be included in the registration and underwriting, on a pro rata basis
based on the total number of securities (including, without limitation,
underlying common stock) entitled to registration pursuant to registration
rights granted by the Company; provided, however, no such reduction may reduce
the number of securities being sold by all the Holders of securities entitled to
registration other than the Company to less than fifteen percent (15%) of the
shares being sold in such offering. To facilitate the allocation of shares in
accordance with the above provisions, the Company or the underwriters may round
the number of shares allocated to any Holder of underlying common stock or other
Holder to the nearest 100 shares.  If any Holder of underlying common stock or
other securities entitled to registration disapproves of the terms of any such
underwriting, such holder may  elect to withdraw therefrom by written notice to
the Company and the managing underwriter delivered at least twenty-one (21) days
prior to the effective date of the registration statement.  Any securities
excluded or withdrawn from such underwriting shall be withdrawn from such
registration, and shall not be transferred in a public distribution prior to one
hundred twenty (120) days after the effective date of the registration statement
relating thereto.  In the event of such delay, the Company shall use its
reasonable best efforts to effect any registration or qualification under the
Securities Act and the securities or blue sky laws of any jurisdiction as may be
necessary to permit such prospective seller to make its proposed offering and
sale following the end of such period of delay.




The Company shall have the right to terminate or withdraw any registration
initiated by it under this section prior to the effectiveness of such
registration, whether or not any Holder has elected to include securities in
such registration.




The Holder who has requested the underlying common stock to be included in a
registration pursuant to this Section 12 by acceptance hereof or thereof, agrees
to execute an underwriting agreement with such underwriter that is (i)
reasonably satisfactory to such Holder and (ii) in customary form.




13.

Registration and Qualification Procedures.  Whenever the Company is required by
the provisions of Section 12., to use its reasonable best efforts to effect the
registration of any of its securities under the Securities Act, the Company
shall, as expeditiously as possible:




(a)

prepare and file with the Commission a registration statement with respect to
such securities and use its reasonable best efforts to cause such registration
statement to become effective and, before filing a registration statement or
prospectus or any amendments or supplements thereto, furnish to counsel selected
by the majority of holders of underlying common stock participating in such
registration copies of all documents proposed to be filed with the Commission or
other federal, state or local agencies, which documents shall be subject to the
review and comments of such counsel;




(b)

prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and the prospectus
current for up to 60 days after the effectiveness of the registration statement
(or such shorter time as is required to effect the distribution and sale of all
the securities subject to such registration statement) and, subject to the
foregoing limitations, to comply with the provisions of the Securities Act with
respect to the sale of all securities covered by such registration statement
whenever the seller of such securities shall desire to sell the same;




(c)

furnish to each seller such number of copies of preliminary prospectuses and
prospectuses and each supplement or amendment thereto and such other documents
as each seller may reasonably request in order to facilitate the sale or other
disposition of the securities owned by such seller in conformity with (i) the
requirements of the Act and (ii) the seller's proposed method of distribution;





5




--------------------------------------------------------------------------------



(d)

use its reasonable best efforts to register or qualify the securities covered by
such registration statement under the securities or blue sky laws of such
jurisdictions within the United States as each seller shall reasonably request,
and do such other reasonable acts and things as may be required of it to enable
each seller to consummate the sale or other disposition in such jurisdictions of
the securities owned by such seller; provided, however, that the Company shall
not be required in order to accomplish any of the foregoing to (i) qualify as a
foreign corporation or consent to a general and unlimited service of process in
any such jurisdiction, (ii) qualify as a dealer in securities or (iii) register
or qualify in any jurisdiction if the Company would be required to pay income
taxes in such jurisdictions solely as a result of such registration or
qualification;




(e)

if such registration is underwritten, use its reasonable best efforts to
furnish, at the request of any underwriter (i) on the date such securities are
delivered to the underwriters for sale pursuant to such registration, an
opinion, dated such date, of counsel representing the Company for purposes of
such registration, addressed to the underwriters covering such legal matters
with respect to the registration in respect of which such opinion is being given
as the underwriters may reasonably request and are customarily included in such
an opinion and (ii) letters, dated the effective date of the registration
statement and the date such securities are delivered to the underwriters for
sale pursuant to such registration, from a firm of independent certified public
accountants of recognized standing selected by the Company, addressed to the
underwriters covering such financial, statistical and accounting matters with
respect to the registration in respect of which such letters are being given as
the underwriters may reasonably request and are customarily included in such
letters;




(f)

otherwise use its reasonable best efforts to comply with all applicable rules
and regulations of the Commission, and make available to its security holders as
soon as reasonably practicable an earnings statement satisfying the provisions
of Section 11(a) of the Securities Act;




(g)

enter into and perform an underwriting agreement with the managing underwriter,
if any, selected as provided in Section 12, containing customary terms;




(h)

provide a transfer agent and registrar for all such underlying common stock not
later than the effective date of such registration statement;




(i)

notify each seller of any underlying common stock included in any such
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
as a result of which the prospectus included in such registration statement
contains an untrue statement of a material fact or omits any fact necessary to
make the statements therein not misleading, and, at the request of any such
seller, the Company shall prepare a supplement or amendment to such prospectus
so that, as thereafter delivered to the purchasers of the Common Stock or other
securities, such prospectus shall not contain an untrue statement of a material
fact or omit to state any fact necessary to make the statements therein not
misleading; and




(j)

otherwise keep each seller advised in writing as to the initiation and progress
of any registration under Section 12.




14.

Expenses of Registration.  All expenses other than underwriting discounts and
commissions incurred in connection with registrations, filings or qualifications
pursuant to Section 12, including, without limitation, all registration, filing
and qualification fees (including “blue sky” fees), printers’ and accounting
fees, fees and disbursements of counsel for the Company (including fees and
disbursements of counsel for the Holder) shall be borne by the Company.




15.

Transfer of Registration Rights. The registration rights provided pursuant to
Section 12, and all related obligations under this Warrant shall automatically
be transferred to and binding on any transferee or assignee of the Warrant;
provided that: (a) the Company is, within a reasonable time after such transfer,
furnished with written notice of the name and address of such transferee or
assignee and the securities with respect to which such registration rights are
being assigned; (b) such transferee or assignee agrees in writing to be bound by
and subject to the terms and conditions of this Warrant; (c) the transfer or
assignment is in compliance with the Securities Act and applicable state
securities law or an exemption from the registration requirements of the
Securities Act and applicable state securities laws; and (d) such assignment
shall be effective only if immediately following such transfer the further
disposition of such securities by the transferee or assignee is restricted under
the Securities Act.





6




--------------------------------------------------------------------------------



16.

Governing Law. This Warrant shall be construed under and be governed by the laws
of the state of California.




17.

Notices.  Any notice required or permitted under this Warrant shall be in
writing and shall be hand delivered, sent by facsimile or other electronic
medium, by registered or certified mail, postage prepaid, or by nationally
recognized overnight carrier to the Company or to the Holder at the address set
forth below on the signature page to this Warrant or to such other address as
may be furnished in writing to the other party hereto.  Such notice shall be
deemed effectively given (i) if hand delivered, upon delivery, (ii) if sent by
facsimile or other electronic medium, when confirmed, if sent during the normal
business hours of the recipient (if not sent during the normal business hours of
the recipient, then on the next business day), (iii) if sent by mail, five days
after having been sent, or (iv) if sent by nationally recognized overnight
courier, one day after deposit with such courier.




18.

Loss, Theft, Destruction, or Mutilation. Upon receipt by the Company of
reasonable evidence of the ownership of and the loss, theft, destruction, or
mutilation of this Warrant, the Company will execute and deliver, in lieu
thereof, a new Warrant of like tenor.




19.

Taxes. The Company will pay all taxes in respect of the issue of this Warrant or
the Shares issuable upon exercise thereof.




COMPANY:




OMNITEK ENGINEERING CORP.













Dated: February 15, 2012

/s/ Werner Funk                    

By: Werner Funk

Its: President and CEO











7




--------------------------------------------------------------------------------

Form of Assignment
(to be signed only upon assignment of Warrant)







ASSIGNMENT

TO:

OMNITEK ENGINEERING CORP.







FOR VALUE RECEIVED, ________________________________, does hereby sell, assign,
and transfer unto ____________________________________________, the right to
purchase _____________ shares of Common Stock, $0.001 par value per share, of
Omnitek Engineering Corp., (the “Company”), and does hereby irrevocably
constitute and appoint _______________________________, attorney, to transfer
such right on the books of the Company with full power of substitution in the
premises.




Dated: ________________________

HOLDER (Assignor)







___________________________________________

Signature




___________________________________________

Print







Signature Guaranteed:







_______________________________

AUTHORIZED SIGNATURE




 * * * * *

NOTICE: The signature to the form of assignment must correspond with the name as
written upon the face of the attached Warrant in every particular without
alteration or enlargement or any change whatsoever, and must be guaranteed by a
bank, other than a savings bank, or by a trust company or by a firm having
membership on a registered national securities exchange.








8




--------------------------------------------------------------------------------

Form of Notice of Exercise
[to be signed only upon exercise of Warrant]




TO:

OMNITEK ENGINEERING CORP.




The undersigned, the owner of the attached Warrant, hereby irrevocable elects to
exercise the purchase rights represented by the Warrant for, and to purchase
thereunder, ____________ shares of Common Stock of Omnitek Engineering Corp.,
and herewith delivers payment of $____________ therefore.  Please issue the
shares of Common Stock as to which this Warrant is exercised in accordance with
the instructions set forth below and, if the Warrant is being exercised with
respect to less than all of the Shares to which it pertains, prepare and deliver
a new Warrant of like tenor for the balance of the Shares purchasable under the
attached Warrant.




Dated: ________________________

HOLDER:







___________________________________________

Signature




___________________________________________

Print







Signature Guaranteed:







_______________________________

AUTHORIZED SIGNATURE




INSTRUCTIONS FOR REGISTRATION OF STOCK







_____________________________________

Name of Purchaser




______________________________________

Address of Purchaser




______________________________________

City, State and Zip Code of Purchaser




______________________________________

Social Security or Taxpayer Identification













NOTICE: The signature to the form of purchase must correspond with the name as
written upon the face of the attached Warrant in every particular without
alteration or enlargement or any change whatsoever, and must be guaranteed by a
bank, other than a savings bank, or by a trust company or by a firm having
membership on a registered national securities exchange.





9


